Citation Nr: 0623588	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a continued apportionment of the veteran's 
Department of Veterans Affairs compensation benefits on 
behalf of his minor child.


REPRESENTATION

Appellant represented by:	None

Appellee represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that terminated the apportionment the 
appellant had been receiving for the veteran's minor child.  
The appellant, the custodian of the minor child of the 
veteran, who had active duty for training from July 1985 to 
January 1986 and active service from February 1993 to October 
1994, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

In the appellant's VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in April 2004 she requested a waiver of 
recovery of an overpayment of apportioned compensation 
benefits she had received.  The RO does not appear to have 
taken any action with respect to this request and it is 
therefore REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's minor child is not residing with him, but 
the veteran is reasonably discharging his responsibility for 
the child's support.

2.  An apportionment of the veteran's VA compensation 
benefits would cause him undue hardship.

CONCLUSION OF LAW


The requirements for a continued apportionment of the 
veteran's VA compensation benefits on behalf of his minor 
child have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5307 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.450, 3.451 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to continue an apportionment of the 
veteran's VA compensation benefits that had previously been 
awarded to her on behalf of the veteran's minor child.  In 
the appellant's Notice of Disagreement she asserts the 
veteran is not contributing to his child's support and that 
he is in arrears of child support payments.  In her 
Substantive Appeal the appellant asserts that the issue on 
appeal is that she is unable to repay the overpayment of 
apportioned compensation benefits sent to her.  She 
acknowledges that she is receiving $200 monthly through the 
local Department of the Family Services, but that the veteran 
is still in arrears for child support payments.

The record indicates that an October 1996 Special 
Apportionment Decision granted the appellant an apportionment 
in the amount of $150 of the veteran's VA compensation, an 
amount equal to approximately 50 percent of the veteran's 
compensation award at that time.  That apportionment remained 
in effect until the veteran requested the apportionment be 
discontinued in February 2003.  He represented that he was 
now providing support for his daughter in the amount of $100 
per month as ordered by the local support agency, as well as 
$100 towards the balance of the amount owed to the appellant 
on behalf of his minor child.  The veteran also pointed out 
that the child was also receiving Social Security benefits.  
The appellant has essentially acknowledged that she is now 
receiving $200 per month in child support payments, including 
the ordered amount of $100 per month and $100 towards the 
balance owed by the veteran in previously unpaid child 
support payments.

The law provides that all or any part of compensation payable 
on account of any veteran may, if the veteran is not living 
with his spouse, or if his children are not in his custody, 
may be apportioned as prescribed by the Secretary of Veterans 
Affairs.  See 38 U.S.C.A. § 5307.  VA regulations provide 
that an apportionment may be paid if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with him, and the veteran is not reasonably 
discharging his responsibility for his spouse or his 
children's support.  See 38 C.F.R. § 3.450 (a)(1)(ii).  
However, notwithstanding the requirements for an 
apportionment, a "special apportionment" may be paid pursuant 
to 38 C.F.R. § 3.451 without regard to any other provision 
regarding apportionment where hardship is shown to exist.  In 
such cases, compensation may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.

After reviewing the pertinent evidence the Board finds that 
the requirements for a continued apportionment of the 
veteran's compensation award in the amount of $150 per month 
on behalf of his minor child have not been met.  

The veteran's child is not residing with him, and the record 
reflects that he was not previously providing financial 
support for his child.  However, given the arrearage of child 
support payments, the record now reflects, and the appellant 
acknowledges that the veteran is now providing $200 a month 
on behalf of his minor child - $100 in current payments and 
$100 a month towards the arrearage.  It cannot therefore be 
doubted that the veteran is now reasonably discharging his 
responsibility for his child support.  Therefore, the 
requirements for an apportionment under 38 C.F.R. § 3.450 
have not been met.  

As for a special apportionment under the provisions of 
38 C.F.R. § 3.451, the Board finds that an apportionment or a 
continuation of the apportionment would cause the veteran 
undue financial hardship.  In a statement from the veteran 
dated in May 2003 he reported that his monthly expenses 
exceeded his monthly income by an amount in excess of $650.  
Consequently, under these circumstances, the Board finds that 
an apportionment under the provisions of 38 C.F.R. § 3.451 is 
not warranted since it would cause the veteran undue 
financial hardship.  

Lastly, the Board finds that the VA has fulfilled it's duties 
to notify and assist the appellant and the veteran in this 
case.  The veteran provided sufficient relevant evidence with 
his statements submitted in February and May 2003 to permit 
the RO to decide his request for a discontinuance of the 
apportionment in effect at that time, and the appellant was 
invited to submit additional evidence by way of letters to 
her from the RO dated in July 2003 and November 2003.  The 
appellant submitted no additional evidence, but confirmed the 
representations and evidence submitted by the veteran in 
February and May 2003.  The appellant was also informed by 
way of the Statement of the Case of the evidence considered, 
the pertinent laws and regulations and the rationale for the 
decision reached in this case.  As such all relevant evidence 
and argument that both parties desired to have considered in 
this appeal was submitted by both the appellant and the 
veteran.  


ORDER

A continued apportionment of the veteran's VA compensation 
benefits in the amount of $150 on behalf of his minor child 
is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


